DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-060139 was received on 30 April 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 29 March 2021 have been considered by the examiner.

Drawings
The drawings filed on 29 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (US PGPub 2002/0051669 A1), hereinafter Otsuka.
With regard to Claim 1, Otsuka discloses a printer (Abstract; Fig. 1), comprising: 
a printing unit configured to perform printing on a medium being transported in a transport direction (¶0084-0085; Figs. 1-2; printhead 21; paper 11); 
a first nipping roller (Fig. 2; nip 27; ¶0085-0086) configured to nip the medium at a first nipping position downstream of the printing unit in the transport direction in which the medium is transported (Fig. 2; nip 27; ¶0085-0086); 
(Fig. 2; nip 19; ¶0084) configured to nip the medium at a second nipping position upstream of the printing unit in the transport direction in which the medium is transported (Fig. 2; nip 19; ¶0084); and 
a control unit configured to control the printing unit (¶0133; control unit – not shown), 
wherein during duplex printing for outputting a printed object obtained by performing printing on a first surface and a second surface of the medium (¶0103-0104), the control unit causes the printing unit to start printing on the first surface in a nipped state in which the medium is nipped by the first nipping roller and is nipped by the second nipping roller (¶0111; Fig. 6), and 
causes the printing unit to start printing on the second surface of the medium, after the printing unit performs printing on the first surface, in the nipped state (¶0110-0114).

With regard to Claim 2, Otsuka further discloses a cutting unit (Figs. 1,6; cutting devices 35,41, 150A-B) configured to cut the medium after printing is performed by the printing unit (¶0115-0116), 
wherein in the duplex printing (Figs. 1,6), the control unit causes: 
the printing unit to form a first printing region at the first surface as the printing on the first surface (Figs. 1, 6; ¶0087; 0106-0110); 
the cutting unit to cut the medium at a cut position positioned upstream of a first end being an upstream end of the first printing region of the medium having the first surface facing the printing unit (Fig. 1; ¶0087; ¶0096); 
the printing unit to form a second printing region at the second surface as the printing on the second surface when the medium formed with the first printing region and cut at the cut position is in the nipped state (Fig. 1; ¶0098; Fig. 6, ¶0116); and 
(Fig. 1; ¶0098; Fig. 6, ¶0116).

With regard to Claim 3, Otsuka further discloses wherein a distance in the transport direction between the first end of the first printing region and the cut position is greater than a distance in the transport direction between the first nipping position and a most upstream nozzle of the printing unit (Fig. 2).

With regard to Claim 4, Otsuka further discloses an accommodation portion configured to accommodate a cut piece generated by cutting of the medium (Fig. 5; ¶0107).

With regard to Claim 5, Otsuka further discloses wherein the control unit causes the cutting unit to cut the medium at a position between a downstream end of the medium in the transport direction and the first end in a state in which the second surface faces the printing unit (Fig. 1; ¶0098; Fig. 6, ¶0116).

With regard to Claim 6, Otsuka further discloses wherein the control unit causes the cutting unit to cut the medium at a position between an upstream end of the medium in the transport direction and the second end in a state in which the second surface faces the printing unit (Fig. 1; ¶0098; Fig. 6, ¶0116).

With regard to Claim 7, Otsuka further discloses wherein the control unit causes the printing unit to perform printing on the medium having an elongated shape fed from a roll body (Fig. 1, 6; ¶0098).

With regard to Claim 8, Otsuka further discloses a control method of a printer (¶0006-0007; 0096), the printer including: a printing unit configured to perform printing on a medium being transported in a transport direction; a first nipping roller configured to nip the medium at a first nipping position upstream of the printing unit in the transport direction in which the medium is transported; and a second nipping roller configured to nip the medium at a second nipping position downstream of the printing unit in the transport direction in which the medium is transported, the method comprising: during duplex printing for outputting a printed object obtained by performing printing on a first surface and a second surface of the medium, causing the medium to be in a nipped state of being nipped by the first nipping roller and by the second nipping roller; causing the printing unit to start printing on the first surface of the medium in the nipped state; and causing the printing unit to start printing on the second surface of the medium in the nipped state after a first printing region is formed at the medium.
With respect to the above limitations, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 8 is rejected for the same rejection rationale/basis as described in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPGPub 2013/0101331 A1 to Morrow et al.;
USPGPub 2011/0135372 A1 to Sato et al.;
Lee et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853